Citation Nr: 0637570	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
benefits based upon a claim for VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death. 

Following receipt of notification of that prior 
determination, the appellant, the veteran's surviving spouse, 
perfected a timely appeal with respect to the denial of these 
claims.  In August 2001 and again in May 2005, the Board 
remanded these issues to the RO.  The Board requested in the 
most recent remand for the RO to readjudicate the veteran's 
claims based upon a November 2004 VA medical opinion received 
as well as additional argument submitted by the appellant in 
March 2005.  The requested development has been completed and 
the case has since returned to the Board.

The May 2005 Board remand incorrectly listed the matter of 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318 as an 
issue on appeal.  That matter has not been developed for 
appellate review and is not before the Board.  


FINDINGS OF FACT

1.  The veteran died in June 1998; the certificate of death 
listed the immediate cause of death as cardiac arrest due to 
arrhythmia and gram negative bacteremia 
2.  At the time of the veteran's death service connection was 
in effect for chorioretinitis of the right eye, rated as 100 
percent disabling, and anxiety disability, rated as 30 
percent disabling. 

3.   A preponderance of the evidence is against a finding 
that the veteran's service- connected disabilities caused or 
contributed substantially or materially to his death.

4.  A preponderance of the evidence is against a finding that 
the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial unfavorable agency decision was issued in August 
1999, prior to the enactment of the VCAA and thus, 
notification prior to the August 1999 decision was not 
possible.  However, following the August 2001 Board remand, 
the RO issued a notification letter dated in January 2003 
that properly provided notice of her claims and met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the appellant with an update 
on the status of his claims, and specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  Additionally, the appellant was asked to 
submit any evidence in her possession pertaining to her 
claims.  

As sufficient notice was provided to the appellant, it is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, Certificate of Death, 
post-service medical records, including numerous VA hospital 
records, and VA examination reports dated in January 2003 and 
November 2004, and statements from the appellant in support 
of her claims.  As a VA  examination and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the appellant's claims following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
appellant's claims, no effective date will be assigned.  
Based on this denial, there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Background

The appellant contends that the medication for  the veteran's 
service-connected anxiety disorder led to the factors which 
caused his demise.  In the alternative, the appellant has 
asserted that the negligent treatment that the veteran 
received during his final hospitalization at the Miami VAMC 
caused him to develop gram negative bacteremia which led to 
his death. 

In the present case, the certificate of death indicates that 
the veteran died on June [redacted], 1998 at the age of 74 years as a 
result of cardiac arrest due to arrhythmia and gram negative 
bacteremia.  His death occurred when he was a patient at the 
VA Medical Center (VAMC) in Miami, Florida.  An autopsy was 
not performed.

At the time of the veteran's death, service connection had 
been established for following disabilities: chorioretinitis 
of the right eye (10% between September 1943 and September 
1947, 20% between September 1947 and October 1991, 30% 
between October 1991 and July 1997, and 100% from July 1997) 
and an anxiety disorder (30% between September 1943 and 
November 1947, as well as since April 1993).

According to a private neuropsychological evaluation report 
dated in November 1992, the veteran had a stroke 
approximately three years earlier and another stroke one year 
after his first stroke.  The veteran was also diagnosed with 
diabetes and was currently taking insulin and a blood 
thinner.  VA medical records show that the veteran was 
hospitalized in April 1995, April 1997 though September 1997, 
and January 1998 until his death on June [redacted], 1998.  

Service Connection for the Cause of Death

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2006); 38 C.F.R. § 3.312(a) (2006).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2006).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

As noted above, the cause of the veteran's death as indicated 
on his death certificate was cardiac arrest due to arrhythmia 
and gram negative bacteremia.  In this regard, the Board 
notes that the veteran's service medical records are negative 
for any treatment for, or diagnosis of, a cardiovascular 
disease or heart problems, or gram negative bacteremia.  Nor 
does the evidence show that the veteran was treated for any 
of these problems until many years following separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2006). 

The appellant has not submitted any competent medical 
evidence, nor is there any competent medical evidence of 
record, which establishes a relationship between the 
veteran's service and the cause of his death.  Thus the 
preponderance of the evidence of record does not show that 
the veteran's death was directly related to service.

The Board also finds that there is no competent medical 
evidence in support of the appellant's assertion that there 
was a relationship between his service-connected 
disabilities, specifically anxiety disability, and his 
cardiac arrest.  There is only one etiological opinion of 
record, which is the November 2004 VA medical report.  

The appellant's representative asserted in an October 2006 
Appellate Brief Presentation that the November 2004 VA 
medical report does not qualify as evidence because the 
examiner did not come to any conclusion about the medical 
question asked and at issue in this case.  See Perman v. 
Brown, 5 Vet. App. 237 (1993).  The Board finds that the rule 
in Perman is not applicable in this case because unlike the 
examiner's opinion in Perman, the examiner in this case did 
come to a conclusion as to the cause of the veteran's death.  
Specifically, the examiner found that the veteran's multi-
system involvement contributed to his death and the fact that 
he had multiple infections with highly resistant etiologies 
made the possibility that he had another resistant organism 
as a cause of bacteremic death, the most likely terminal 
event.  The examiner did not find a relationship between the 
veteran's right eye or anxiety disabilities  and his cause of 
death.  This opinion is probative evidence as it is based on 
a review of the entire claims folder and is supported by the 
certificate of death, which does not list either right eye or 
anxiety disabilities as a cause or underlying cause of the 
veteran's death.  

In addition, the November 2004 VA examiner specifically 
indicated in the report that he had no record relating to 
medication that the veteran received for his anxiety disorder 
or whether there were any arrhythmogenic medications that the 
veteran did receive.  The examiner's finding is based on the 
claims folder.  The record shows that the November 2004 VA 
examiner was provided the claims folder in which to form an 
etiological opinion.  Furthermore, at or around the time of 
his death, the veteran was not receiving any medication 
treatment, or other treatment, involving either his right eye 
disability or anxiety disability.  VA hospital records from 
January 1998 through June 1998 showed that the veteran was 
prescribed numerous medications for a variety of ailments, 
but none for his right eye or anxiety disabilities.  
Moreover, the day before the veteran's death, VA hospital 
records identify 14 medical problems, including dementia; 
however, neither a right eye nor anxiety disability was 
referenced as a problem or requiring active treatment.  

The last VA examination report for the right eye dated in 
February 1995, and anxiety disability, dated in May 1993, 
also did not reference any medication prescribed for either 
disability.  In short, as the November 2004 VA examiner 
stated in his report, the claims folder does not identify any 
treatment for a right eye or anxiety disability from which 
any etiological relationship can be supported.  

Based upon the above findings, the Board finds that the 
preponderance of the evidence of record shows that the 
veteran's cause of death, cardiac arrest due to arrhythmia 
and gram negative bacteremia, was not related to service, or 
to any of the veteran's service connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2006); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

38 C.F.R. § 1151

Under the provisions of 38 U.S.C.A. § 1151 (West 2006), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006).

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2006).

In her 38 U.S.C.A. § 1151 claim, the appellant is asserting 
that the veteran's death is related to his hospital care from 
January 1998 until his death on June 9, 1998.  Specifically, 
she stated that the veteran acquired bacteremia while he was 
receiving treatment at the hospital before his death and that 
gram negative bacteremia was a underlying cause of his death.  

Appellant provided a number of written statements in support 
of her claim indicating that, among other things, she 
witnessed the veteran's care providers treating him without 
sanitized gloves on.  In her substantive appeal and in a 
February 2003 statement, she also asserts that the veteran 
was given Propulsid, which led to his cardiac arrhythmia, 
another underlying cause of death.   

Upon review, the November 2004 VA medical opinion is the only 
etiological opinion addressing this issue.  The November 2004 
opinion discussed in detail the veteran's treatment at the VA 
medical center from January 1998 until his death on June 9, 
1998.  The report identified the veteran's multiple medical 
problems, which were well-documented in the hospital records.  
From May 21, 1998 forward, the physician provided a 
chronological summary of the veteran's treatment, including 
care and evaluation for bacteremia.  The physician identified 
the June 7, 1998 blood culture results that indicated a gram-
negative rod with subsequent responsive treatment.  

According to the report, the veteran's hospital care did not 
cause him to develop the gram negative bacteremia based on 
the fact that the veteran had recurrent etiologies for 
infection and resistant organisms from recurrent aspiration 
pneumonia, as well as through venous catheter, chronic 
ureteral catheter placement.  In addition, the physician 
found that the veteran's abnormal renal function and 
underlying diabetes all together made him more susceptible to 
having significant septic episodes. 

Based on his review of the medical evidence, it was opined 
that appropriate care was provided to the veteran and that 
the veteran's underlying illness and poor nutritional status 
was overwhelming.  The Board finds the November 2004 opinion 
to be probative and supported by the record. Contrary to the 
appellant's theory that the Propulsid medication may have led 
to the veteran's death, the physician found that the 
veteran's multi-system involvement contributed to his death 
and the fact that he had multiple infections with highly 
resistant etiologies made the possibility that he had another 
resistant organism as a cause of bacteremic death, the most 
likely terminal event.  

It was indicated that the veteran's death was not caused by 
improper treatments administered by VA personnel; the care 
was not careless or negligent; there was no lack of proper 
skills, and VA personnel did not cause the death of the 
veteran.  The opinion is further supported by the extensive 
hospital records that detail treatment and evaluation of the 
veteran.  The records fail to show that the care was careless 
or negligent that VA personnel caused the death of the 
veteran.  There is also no probative evidence contradicting 
the November 2004 medical opinion.  

The Board recognizes the statements from the appellant that, 
in her opinion, the veteran's death was due to his hospital 
treatment prior to his death; however, the Board does not 
find any evidence indicating that she is a medical 
professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the veteran which led 
to his death, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not established.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.   

Dependency and indemnity compensation benefits based upon a 
claim for VA compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


